                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    DOUGLAS MELEZKHUK,

                           Petitioner,
                                                                      CIVIL ACTION
              v.                                                      NO. 17-00690


    JANINE M. DONATE, et al.,

                           Respondents.


                                               ORDER

        AND NOW, this 25th day of January, 2019, upon consideration of Petitioner’s

Petition for Writ of Habeas Corpus (ECF No. 1), Respondents’ Motion to Dismiss (ECF

No. 9) and Magistrate Judge Lloret’s Report and Recommendation to dismiss the

Petition without prejudice (ECF No. 11), and it appearing that neither Petitioner nor

Respondents have objected to the Report, it is hereby ORDERED that:

        1. Magistrate Judge Lloret’s Report and Recommendation is APPROVED and

            ADOPTED;

        2. The pro se Petition for Writ of Habeas Corpus is DISMISSED without

            prejudice;1


1       When Melezkhuk filed the Petition, he had not yet received a preliminary hearing on his
charges in state court. See (Pet. 9–15, R. & R. 1–2). The Petition alleges that his right to a
preliminary hearing was violated. (Pet. 9–15.) Shortly after filing the Petition, he received a
preliminary hearing, entered a guilty plea and was convicted and sentenced. See (R. &. R. 1–2).
This Court no longer has jurisdiction to consider the Petition, and in any event, no relief is
warranted.
        28 U.S.C. § 2241 vests the Court with pretrial habeas corpus jurisdiction over prisoners in
custody awaiting state trial. Moore v. DeYoung, 515 F.2d 437 (3d Cir. 1975). Now that Melezkhuk
has received a pretrial hearing and is no longer in pretrial custody, see (Pet. 1), the Petition is moot.
See Bridges v. Lawton, 2014 WL 516460 at *2 (E.D. Pa. 2014) (citing Thorne v. Warden, Brooklyn
House of Det., 479 F.2d 297, 299 (2d Cir. 1973)); see also Ramos-Rodriguez v. Warden, FCI Fort Dix,
446 F. App’x 417, 419 (3d Cir. 2011).


                                                    1
       3. Respondents’ Motion to Dismiss is DENIED as MOOT; and

       4. A certificate of appealability will not issue because reasonable jurists would

           not debate the propriety of the Court’s procedural ruling with respect to

           Petitioner’s claims. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S.

           473, 484 (2000).

                                                       BY THE COURT:



                                                       /s/ Gerald J. Pappert
                                                       GERALD J. PAPPERT, J.




        Even if the Court had jurisdiction to consider the Petition, Melezkhuk did not exhaust all
available state remedies before filing the Petition. Melezkhuk has the burden of proving that he
exhausted such remedies, Lambert v. Blackwell, 134 F.3d 506, 513 (3d Cir. 1997), and he has not
done so. In fact, as Judge Lloret observed, Melezkhuk recently filed a PCRA petition that is still
pending in state court. (R. & R. 2–3.)


                                                  2
